In an action to recover damages for, inter alia, assault and battery, plaintiff *502appeals from (1) an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated April 1, 1981, denying his motion to set aside the verdict and (2) a judgment of the same court entered June 16, 1981, in favor of defendants. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. No opinion. Defendants are awarded one bill of costs. Damiani, J. P., Thompson, Bracken and Rubin, JJ., concur.